DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 objected to because of the following informalities: “the second analog front end” lacks antecedent basis. For examination purposes, this recitation will be interpreted as referring to the high side analog front end. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAER (US 5,698,967).
 	Regarding claim 1, BAER discloses a voltage balancing system for voltage balancing (col 1, ll. 40-63), comprising: 
 	a first group of cells comprising a plurality of cells (one of 50, Fig. 1; col 29, l. 2); 
 	a second group of cells comprising a plurality of cells (one of 50, Fig. 1; col 29, l. 2) and connecting with the first group of cells in series (as shown in Fig. 1, all of the groups of cells 50 are connected in series); 
 	a low side analog front end (one of 200/60 corresponding to a cell group on the bottom, Fig. 2) arranged in parallel with the first cell group (col 6, ll. 8-17); 
 	a high side analog front end (one of 200/60 corresponding to a cell group on the top, Fig. 2) arranged in parallel with the second cell group (col 6, ll. 8-17); 
 	a micro control unit (20, Figs. 1 & 2) communicating with the low side analog front end and the high side analog front end (col 3, ll. 43-46; col 5, ll. 6-13); 
 	a communication isolation module (205, Fig. 2) connecting the second analog front end with the micro control unit (col 4, ll. 42-50); and 
 	a balancing module (120, Figs. 1 & 2); 
 	wherein an input of the balancing module is connected to the cell groups to input a total voltage of the cell groups (col 4, ll. 7-9 and 21-23: via switch 90), and an output of the balancing module is respectively connected to the micro control unit (20) and the communication isolation module (205) to output the operating voltage to the micro control unit and the communication isolation module (col 3, ll. 36-39; col 4, ll. 55-58; micro control unit 20 is shown connected to the power bus 130 in Figure 2).
Regarding claim 2, BAER discloses the low-side analog front end communicates with the micro control unit through a first communication channel (col 3, ll. 29-31; col 17, ll. 23-34 and 46-50).
  	Regarding claim 3, BEAR discloses the communication isolation module communicates with the micro control unit through a second communication channel (col 3, ll. 29-31; col 17, ll. 23-34 and 46-50).
 	Regarding claim 4, BAER discloses the high-side analog front end is not cascaded with the low-side analog front end (as shown in Fig. 2, analog front ends 200 are not cascaded, or alternatively, front ends 60 are connected in parallel to the data bus 40).
 	Regarding claim 5, BAER discloses the cell group further comprises a third group of cells connected in series with the first group of cells and the second group of cells, a communication isolation module connecting the analog front end corresponding to the third group of cells and the micro control unit, the output of the balancing module being connected to the micro control unit and the two communication isolation modules, respectively (Figure 1 shows at three groups of cells 50, each having a communication isolation module 205 as shown in Fig. 2, and the output of the balancing module 120 is connected to the control unit 20 and the communication isolation modules 205 as shown in Fig. 2).
 	Regarding claim 9, BAER discloses the communication isolation module is an isolation chip, and an isolated DC/DC converter is integrated inside the isolation chip (as shown in Fig. 4; col 7, l. 48 – col 8, l. 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAER.
 	Regarding claim 6, BAER discloses the voltage balancing system as applied to claim 1 but fails to disclose the balancing module is a step-down chip. Official notice is taken that step-down chips were an old and known expedient in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the voltage balancing system of BAER by utilizing a step-down chip in order to utilize the known characteristics of step-down chips.
Regarding claim 7, BAER discloses the voltage balancing system as applied to claim 6 but fails to disclose the step-down chip is a low-dropout linear regulator. Official notice is taken that low-dropout linear regulators were an old and known expedient in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the voltage balancing system of BAER by utilizing a low-dropout linear regulator in order to utilize the known characteristics of low-dropout linear regulators.
 	Regarding claim 8, BAER discloses the voltage balancing system as applied to claim 6 but fails to disclose the step-down chip is a step-down DC-DC converter. Official notice is taken that step-down DC-DC converters were an old and known expedient in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the voltage balancing system of BAER by utilizing a step-down DC-DC converter in order to utilize the known characteristics of step-down DC-DC converters.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAER as applied to claims 1-5 and 9 above, and further in view of CAWTHORNE (US 2009/0045778).
 	Regarding claim 10, BAER discloses the voltage balancing system as applied to claim 1 but fails to disclose when the low side analog end and the high side analog end have no ADC modules integrated inside, a subtractor comprises a positive input connected to an output of the high side analog front end and a negative input connected to a total positive of the low side analog front end, an output of the subtractor is connected to the MCU. CAWTHORNE discloses a subtractor comprises a positive input connected to an output of a first cell group and a negative input connected to an output of a second cell group, an output of the subtractor is connected to the MCU (¶ 0027-0028). It would have been obvious to apply the subtractor of CAWTHORNE to the voltage balancing system of BAER when the low side analog end and the high side analog 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 18, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 18, 2022